                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 19–10–BU–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 GAGE LAWRENCE CARNEFIX,

                      Defendant.

      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendation in this matter on August 16, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge DeSoto recommended this Court accept Gage Lawrence Carnefix’s

guilty plea after Carnefix appeared before her pursuant to Federal Rule of

Criminal Procedure 11, and entered a plea of guilty to two counts of receipt of

                                           1
child pornography in violation of 18 U.S.C. § 2252A(a)(2) as set forth in Counts

25 and 26 of the Indictment. Defendant further admits to the forfeiture allegation

in the Indictment. In exchange for Defendant’s plea, the United States has agreed

to dismiss Counts 1-24 and 27 of the Indictment.

      I find no clear error in Judge DeSoto’s Findings and Recommendation (Doc.

33), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Gage Lawrence Carnefix’s motion to

change plea (Doc. 25) is GRANTED and Gage Lawrence Carnefix is adjudged

guilty as charged in Counts 25 and 26 of the Indictment.

      DATED this 9th day of September, 2019.




                                         2
